COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
GILBERT ROMO,                                                      No. 08-16-00005-CV
                                                 §
                               Appellant                              Appeal from the
                                                 §
V.                                                              County Court at Law. No. 6
                                                 §
NATIONSTAR MORTGAGE LLC,                                         of El Paso County, Texas
                                                 §
                               Appellee.                          (TC# 2015-CCV01112)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF MAY, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.